Woods, C. J.
It was material to the plaintiff to show that the work done in this case was done in pursuance of his individual contract with the town. If not, the action could not be maintained. If done in pursuance and in performance of a joint contract, entered into by the plaintiff and Tebbetts with the town, this action could not be maintained. The evidence would not support the declaration. It would furnish the case of a variance.
The bond, given in evidence by Barrington, clearly tended to show the contract for working the road to be the joint undertaking of Davis, the plaintiff, and Tebbetts. It was executed by the plaintiff and Tebbetts to the town, and was conditioned to be void if they (Davis and Tebbetts) should build the road, as therein stated, to the acceptance of the selectmen. From the form and phraseology of the bond, and the manner of its execution, it was fairly to be inferred that the contract for building the road was the joint undertaking of Davis and Tebbetts, and not the individual agreement of Davis. It was such a bond in its terms and frame as might be expected, and as would usually be given to secure the performance of such a contract. It was an appropriate instrument to effectuate such an object.
It was material to the plaintiff, by evidence, to rebut the inference naturally to be made from the phraseology of the bond, and the manner of its execution, if by law he might. It was proposed to do that, by showing that Tebbetts was in fact a mere surety in the bond, and in that way to show that Davis was the real contractor alone, and that Tebbetts’ *524undertaking was only for the performance of Davis’ contract. And that fact appearing, would have a tendency to rebut the inference naturally and properly to be made from the bond, without the aid of the fact proposed in explananation of the transaction.
It was proposed to show by parol evidence that the real character in which Tebbetts executed the bond, was that of a surety for Davis merely. The evidence thus offered was ruled out, and the question is whether the ruling was correct.
The putting the name of Tebbetts to the bond, without more, was an equivocal act. It is well known that frequently instruments are signed in the manner in which this was, and yet some of the signers are mere sureties. It is not said in such case, upon the instrument, whether they aré sureties or principals. And as between the defendants, no doubt was ever entertained, we apprehend, that it was competent for them to show by parol their true relations to each other. It is believed, moreover, that it is only when the language of a contract is unequivocal, that it admits of no parol explanation of its terms and their meaning, when explanation is the object of the proof. It is important, however, to look at the precise object of the evidence offered in this ease. It was not offered to vary or change the terms of the contract in Davis’ bond, or to weaken its force, or to explain it, in order to change its legal effect or interpretation, or to limit its scope and extent. The purpose was to show a collateral fact, namely: the relation of the defendants to each other, and thereby to show somewhat the character of a contract outside of the bond, of which the bond furnished some evidence, although not conclusive, notin express terms, but by way of inference, from its terms and form. The evidence then offered, has not to encounter the objection, the validity of which no one doubts, that parol evidence is not admissible to vary, or explain, or limit a written contract between the parties in the litigation to be affected by it. As between the town and Davis and Tebbetts, it would not *525have affected the terms or legal effect of the bond, but they would have remained the same as they now are, if the word ££ principal” had been affixed to the name of Davis, and £! surety ” to that of Tebbetts. The bond would have been equally obligatory, and would have had the same binding force, and would have been a contract of the same scope and extent as it now is. Those words are properly to be regarded as words of description, and not as parts of the contract, in any manner adding to its force, extent, scope or validity. They have no legal operation upon the contract, or its terms or force, but only indicate the relation in which the parties stand to each other, and notice thereof to the holder of it. This view of the law, upon the question under consideration, is fully maintained in the case of Harris v. Brooks, 21 Pick. 195. The language of the court in Smith v. Bing, 3 Ohio Rep. 185, seems fully to recognize the doctrine before stated. It is there said that “ the relation of principal and surety, where the obligation itself imports a joint debt, is universally recognized by courts of justice, and parol proof admitted to establish its existence.” In that case, Bing had executed a bond with one Watkins, in fact as his surety; but that did not appear upon the face of the bond. The plaintiff afterwards became special bail in a suit against Watkins, and was thereby subjected to the payment of a portion of the debt, and brought this action to recover the amount, of the defendant. In answer to the action, the defendant was allowed to show by parol that he was surety in fact in the bond, and the ruling of the court was, in that, sustained. The parties to the litigation were not both of them parties to the bond, and although that might furnish an additional answer to the objection urged against the admissibility of the evidence, (Furbush v. Goodwin, 5 N. H. Rep. 425,) yet the court did not put the decision upon that ground, but upon the general principle ; and it is therefore for that reason proper to regard that decision as an authority in support of the objection taken to the *526ruling of the court in this case. The case of Grafton Bank v. Kent, is an authority directly in conflict with the ruling of the court rejecting the evidence offered in this case. There the action was between the parties to the contract. At the trial in that case, the defendant offered to show by parol evidence, in defence of the action, in connection with other facts, that he was only a surety upon the note in suit. It was objected that, inasmuch as that fact did not appear upon the face of the note, the evidence went to contradict the note, and was therefore inadmissible. In finally determining the question, after citing a pretty wide range of authorities, Chief Justice Richardson states the opinion of the court thus: “ And we are all of the opinion that the rule is, where then the maker of a note, who has signed as a surety, does not appear on the face of the paper to be a surety, he is to be considered and treated as a principal, with respect to all those who have no notice of his real character, but that whenever it is material, a defendant may show, by extrinsic evidence, that he made the note as a surety only, and that it was known to the plaintiff that he was only a surety.” The proposition in this case was to show that the witness, who was one of the selectmen of the town, understood, at the time the bond was given, that Tebbetts was a surety.. It was a proposition to show that at least one of the agents of the town had knowledge of the fact that he was a surety. An affirmative answer to that inquiry would certainly have been competent evidence, as tending to show a notice to the agents of the town, or knowledge on their part, which would be notice to the town, of the character in which Tebbetts signed the bond. Perhaps the judge might have refused to give opportunity to the party to lay the proposed evidence before the jury, upon the ground that it was unreasonable, under the circumstances, further to examine the witness, who had left the stand, and was desired to be recalled. But that was not the ground of the refusal, but the distinct ground was the incompetency of the proof offered, *527and that alone. We think, therefore, that the plaintiff was well entitled to avail himself of the exception taken to the ruling of the judge in this particular, as a ground of motion to set aside the verdict. And upon the authorities referred to, and the views already expressed, we think it is quite clear that the ruling of the court was, in this particular, erroneous, and that for that cause must be set aside.
Another and more important question remains for decision. That question is, whether the town is liable in this action, notwithstanding the special contract to build the road had not been fulfilled according to its terms, when the action was commenced. We think it cannot properly be holden that the use of the way by the public, after the action was brought, is competent evidence to show an acceptance of the road by the agents of the town, prior to that time. If the use be evidence of the acceptance of the way, anterior to the commencement of the use, to what period will it carry back the acceptance ? It is necessary for the purposes of the plaintiff that the acceptance should be shown to have been prior to the action. That period might be longer or shorter. And shall the use carry the evidence of the acceptance back to a period prior to the action, alike whether the use commences a month, or a year, or five years after action is brought ? We think such a view would be unreasonable. In fact, we think no principle can be found or stated upon which to hold that the acceptance was prior to the action, upon the mere fact of the public use appearing at a period soon after or remote from the date of the suit. It would be much more reasonable to hold that the use was evidence of an acceptance from such time after its commencement as would furnish reasonable ground to believe that the agents of the town had knowledge of it, and assented to it. But it is not necessary to settle the time from which the use is evidence of the acceptance, farther than to say it does not show it prior to its commencement. It would seem to be the doctrine in this State, and in other jurisdictions, that *528where labor is done and materials found by a person for another, upon a special contract, and the contract is not performed according to its terms, that when the services are of a character, and the materials found are furnished under such circumstances that the same can be rejected and refused, and the obligee can avoid receiving any benefit therefrom, and does not in fact assent expressly or by implication to the same, but refuses to accept the same, the party so performing the labor and furnishing the materials, will not be entitled to recover for the services and materials, for the reason that the contract is not performed, and that the person for whom the services were rendered and the materials furnished, has not in fact been benefited thereby, but has properly and lawfully refused to accept the same, they not being in accordance with the contract.
But there is a class of cases in which the services of the person who may be employed to serve under a special contract, are, from their very nature, accepted from day to day, as the labor progresses, and where the benefit of the labor must necessarily be regarded as accepted, and the benefits thereof appropriated by the employer, who, notwithstanding he will not be liable upon the special contract, by reason. of its non-fulfillment, will nevertheless be liable to pay the fair price and value of the benefits resulting from the partial performance of the contract, over and above the amount of damage sustained by the breach, but never exceeding the contract price. ?
Of the latter class of contracts, is that of the contract of a party to labor for another in his employment, and in his service and business, for a specified period of time. In such a case, it has been holden in this State that a recovery may be had to the extent of the benefits of the labor to the employer, over and above the damage he may have sustained by the breach of the contract. Britton v. Turner, 6 N. H. Rep. 481. It is there said that “ when the contract is to labor from day to day, for a certain period, the party for *529whom the labor is done, in truth stipulates to receive it from day to day, as it is performed, and although the other may not eventually do all he has contracted to do, there has been necessarily an acceptance tof what has been done in pursuance of the contract, and the party must have understood, when he made the contract, that there was to be such acceptance.”
Whatever might be the views of the court as at present organized, in a case like that of Britton v. Turner, and however much, even, some may think it is to be regretted that the rule of law there laid down was allowed to obtain, still, considering that it has remained as the law of the State for nearly twenty years, and has never been overruled, and that while it has the strong feature of its direct tendency to the wilful and careless violation of express contracts fairly entered into, to lead to its condemnation and disapproval, it has also some features of advantage and strong justice to recommend it. We, on the whole, are not inclined to disturb the doctrines of that case, but to adopt and apply them.
It becomes important, then, in this case, to inquire to which class of contracts mentioned, the one under consideration belongs; whether it is of the character where the services may be rejected and their benefits refused, or where they are to be regarded as accepted from day to day, and not capable of rejection ?
And we are of the opinion that it falls within the latter class. The labor was performed in the business of the defendants. It was done in the construction of a road, which the town were by law bound to construct and keep,in repair, and what was done tended to that result, although the construction was not completed according to the plaintiff’s contract. The services in constructing the road were of a character not to be rejected, and the benefits of which were necessarily received by the town from day to day, in aid of a work which they were bound to perform, and which was their *530business. The contract, we think, cannot be distinguished, in this particular, from that of a contract to labor for another upon his farm, or in transporting his goods, or in the various other avocations of life, where the labor is performed from day to day for specified time. Here the contract was for a specific amount of work, which, of course, involved the idea of a continued series of days work, from day to day, until it should be completed. Nevertheless, we think the labor is to be regarded as received from day to day, as when time is the limit of the labor to be performed, and the benefits received in a contract like the present are not of a character to be rejected.
The time of payment was, of course, the period of the completion of the job, no other time being specified; and it not being completed, was the plaintiff entitled to maintain this action, at the time of its commencement ?
It has been holden in this State that in such a case no action will lie until the time when, by the terms of the contract, money would become due, in case the contract were fulfilled. In this case, the contract was, of course, to be fulfilled in a reasonable time, no specified time for its fulfilment being fixed therein. If, then, it should appear that a reasonable time had not elapsed at the date of the suit, it may be found, upon investigation of the question, that the action cannot be maintained.
But that fact the case does not find, and no sufficient evidence is reported on the point, and we give no opinion thereon.

Verdict set aside.